GLD-119                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1060
                                      ___________

                                WILLIAM D. TURNER,
                                     Appellant

                                            v.

                        UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT
                               OF PENNSYLVANIA
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civ. No. 2-11-cv-05208)
                     District Judge: Honorable Edmund V. Ludwig
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 16, 2012

       Before: FUENTES, GREENAWAY, JR. and NYGAARD, Circuit Judges

                             (Opinion filed: March 9, 2012)
                                      _________

                                       OPINION
                                       _________


PER CURIAM

       William D. Turner, a Pennsylvania prisoner proceeding pro se, is currently serving

a life sentence for his 1981 conviction for first-degree murder. In August 1999, he filed a
petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the United States

District Court for the Eastern District of Pennsylvania alleging ineffective assistance of

counsel at his murder trial. 1 The petition was referred to a Magistrate Judge who

recommended that the District Court dismiss it as time-barred. The District Court

adopted the Magistrate Judge’s Report and Recommendation, and dismissed Turner’s

petition. 2 Turner v. Dragovich, No. 99-3975 (E.D. Pa. July 25, 2000).

       In August 2011, Turner filed in the District Court a pleading styled as a “petition

for mandamus” seeking de novo review of his previously dismissed habeas petition.

Turner claimed that the District Court never considered the objections that he filed to the

Magistrate Judge’s Report and Recommendation; according to Turner, the court

overlooked his argument that his § 2254 petition was in fact timely because it related

back to his 1986 petition. The District Court found that Turner had failed to demonstrate

that this argument was overlooked, and denied the petition. Turner subsequently sought

reconsideration, but the District Court denied his request. Turner now appeals from the

District Court’s order.


       1
         This was Turner’s second habeas petition. In 1986, he filed a petition
complaining of undue delay in his Pennsylvania post-conviction proceedings. The
District Court denied the petition. Turner v. Zimmerman, No. 86-6818 (E.D. Pa. Feb. 3,
1987).
       2
         This Court subsequently affirmed the District Court’s dismissal of the
petition. Turner v. Dragovich, No. 00-2348 (3d Cir. Apr. 8, 2002). Since then, Turner
has filed several unsuccessful motions under Rule 60(b) of the Federal Rules of Civil
Procedure seeking to reopen his § 2254 proceedings. See, e.g.¸ Turner v. Kerestes, E.D.
Pa. Civ. No. 10-1235; Turner v. Kerestes, E.D. Pa. Civ. No. 10-3163; Turner v. Kerestes,
E.D. Pa. Civ. No. 10-3577; Turner v. Kerestes, E.D. Pa. Civ. No. 10-4388.

                                             2
       We have jurisdiction pursuant to 28 U.S.C. § 1291 and will affirm. As the District

Court explained, the docket entries in Turner’s habeas proceeding reflect that he filed

objections to the Magistrate Judge’s Report and Recommendation on June 20, 2000.

Turner has failed to demonstrate that the District Court neglected to consider those

objections before reaching its decision to deny his petition for habeas corpus. Therefore,

the District Court properly denied the petition.

       The District Court also properly denied Turner’s motion for reconsideration. In

the motion, Turner merely reiterated his allegations and requests for relief, and did not

present any argument or evidence that would provide a basis for reconsideration. See

Max’s Seafood Café by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)

(providing that a motion for reconsideration filed pursuant to Rule 59(e) may be granted

on one of the following grounds: “(1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available . . . ; or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice”).

       Accordingly, because this appeal does not present a substantial question, we will

summarily affirm the District Court’s orders. See Third Cir. L.A.R. 27.4. Turner’s

motion for summary action is denied.




                                               3